        CASE 0:19-cr-00013-WMW-DTS Doc. 144 Filed 09/30/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA                    )
          Plaintiff,                        )
                                            )
       v.                                   )       Criminal No. 19-cr-00013-WMW-DTS
                                            )
BRETT PALKOWITSCH,                          )       Hon. Wilhelmina M. Wright
          Defendant.                        )       United States District Judge


                     JOINT MOTION TO CONTINUE SENTENCING

       The United States of America and Defendant Brett Palkowitsch (the “parties”), through

the undersigned attorneys, respectfully and jointly move to continue sentencing in the above-

captioned case, which is currently scheduled for October 16, 2020. In support of this motion, the

parties offer the following information and argument.

       Sentencing was initially scheduled for April 2, 2020, but had to be rescheduled in light of

Chief Judge Tunheim’s Administrative Order, dated March 17, 2020, continuing sentencing

proceedings district-wide in light of the COVID-19 pandemic. (Doc. Nos. 135-137).

The Defendant filed a Notice of Non-Consent to Sentencing by Video Conferencing, and the

Court scheduled an in-person sentencing hearing for October 16, 2020 (Doc. Nos. 138, 140).

The United States filed a consented-to Motion for Leave of Court to Attend the Sentencing

Hearing Via Video-Conference, which the Court denied (Doc. Nos. 142-143). On September 25,

2020, Chief Judge Tunheim issued the Court’s nineteenth Administrative Order addressing court

operations during the COVID-19 pandemic, specifically finding that “the COVID-19 outbreak

continues to materially affect the functioning of court operations in the District of Minnesota”

and that “felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

conducted in person without seriously jeopardizing public health and safety.”
                                               1
         CASE 0:19-cr-00013-WMW-DTS Doc. 144 Filed 09/30/20 Page 2 of 3




         Those public health and safety concerns are compounded in this case by the risk that

undersigned counsel for the United States will be exposed to COVID-19 during the two-and-a-

half hour flight from D.C. to Minnesota and the overnight hotel stay before the hearing; and the

risk that undersigned counsel, if unknowingly exposed to COVID-19, could expose anyone with

whom he comes into contact at the in-person sentencing hearing. 1 (This case was prosecuted by

the Civil Rights Division of Department of Justice, and not the U.S. Attorney’s Office, so travel

is necessary to attend any in-person hearings). The Protocol for In-Person Hearings in the

District of Minnesota appears well-designed to mitigate the threat of COVID-19 transmission,

but it bears mention that similarly strict safety precautions in the Eastern District of Kentucky

did not prevent an entire trial team (two federal prosecutors, an FBI agent, an ATF agent, and a

victim-witness coordinator), as well as several members of their families, from contracting

COVID-19 after a two-week trial in early September 2020. Moreover, the parties anticipate that

sentencing in this case will be attended by the victim, F.B., as well as by approximately twenty

of the Defendant’s friends, family members, and supporters, some of whom will be traveling

from out of state. For these reasons, the parties respectfully submit that the risk of exposure in

this case outweighs the interest in prompt sentencing, and therefore move to continue sentencing

in this case.




1
  According to guidance posted on the website of the U.S. Center for Disease Control, “Travel increases your chances
of getting and spreading COVID-19” and air travel in particular carries a heightened risk because it “requires spending
time in security lines and airport terminals, which can bring you in close contact with other people and frequently
touched surfaces” and because “social distancing is difficult on crowded flights, and you may have to sit near others
(within 6 feet), sometimes for hours.” See “Coronavirus Disease 2019 (COVID-19): Travel: Frequently Asked
Questions and Answers,” Center for Disease Control and Prevention, available at www.cdc.gov/coronavirus/2019-
ncov/travelers/faqs.html (updated Sept. 14, 2020). Data collected by the Minnesota Department of Health indicates
that approximately 9% of COVID cases in Minnesota with a traced source were spread by individuals traveling to
Minnesota from out-of-state. See “Situation Update for COVID-19,” Minnesota Department of Health, available at
https://www.health.state.mn.us/diseases/coronavirus/situation.html#expom1 (updated Sept. 29, 2020).
                                                          2
CASE 0:19-cr-00013-WMW-DTS Doc. 144 Filed 09/30/20 Page 3 of 3




                            Respectfully submitted,


                            UNITED STATES OF AMERICA, by

                            ERIC S. DREIBAND
                            ASSISTANT ATTORNEY GENERAL

                            /s/ Christopher J. Perras
                            Christopher J. Perras, MA BN 682002
                            Special Litigation Counsel
                            Civil Rights Division
                            Department of Justice
                            150 M Street, NE
                            Washington, DC 20002
                            Telephone: (202) 353-5939
                            E-mail: christopher.perras@usdoj.gov


                            DEFENDANT BRETT PALKOWITSCH, by

                            /s/ deborah ellis
                             DEBORAH ELLIS
                            Attorney Lic. No. 14616X
                            101 East Fifth Street, Suite 1500
                            Saint Paul, MN 55101
                            651-288-3554
                            Email: deborahellis2626@gmail.com




                               3
